     Case 2:16-cv-08418-PSG-FFM Document 155 Filed 05/07/19 Page 1 of 8 Page ID #:2893



 1     Nicholas M. Lampros (Bar No. 299618)
       Email: nlampros@cov.com
 2     COVINGTON & BURLING LLP
       1999 Avenue of the Stars
 3     Suite 3500
       Los Angeles, CA 90067
 4     Telephone: (424) 332-4755
       Fax: (424) 332-4749
 5
       Steven J. Rosenbaum (Admitted pro hac vice)
 6     Email: srosenbaum@cov.com
       Bradley K. Ervin
 7     Email: bervin@cov.com
       COVINGTON & BURLING LLP
 8     One City Center
       850 Tenth Street, NW
 9     Washington, DC 20001-4956
       Telephone: (202) 662- 6000
10     Fax: (202) 662-6291
11     Attorneys for Intervenor-Defendant
       AMERICAN PETROLEUM INSTITUTE
12
                              UNITED STATES DISTRICT COURT
13                           CENTRAL DISTRICT OF CALIFORNIA
                                   WESTERN DIVISION
14

15
        ENVIRONMENTAL DEFENSE CENTER,                Civil Case No.: 2:16-cv-08418-PSG-
16      et al.,                                      FFM
17                  Plaintiffs,                      INTERVENOR-DEFENDANT
                                                     AMERICAN PETROLEUM
18            vs.                                    INSTITUTE’S NOTICE OF APPEAL
19      BUREAU OF OCEAN ENERGY
        MANAGEMENT, et al.,
20
                    Defendants,
21
              and
22
        AMERICAN PETROLEUM INSTITUTE;
23      EXXON MOBIL CORP. and DCOR, LLC,
24                  Intervenor-Defendants.
25

26

27

28

       NOTICE OF APPEAL AND REPRESENTATION STATEMENT
       Case No. 2:16-cv-08418
     Case 2:16-cv-08418-PSG-FFM Document 155 Filed 05/07/19 Page 2 of 8 Page ID #:2894



 1                                      NOTICE OF APPEAL
 2           NOTICE IS HEREBY GIVEN that Intervenor-Defendant American Petroleum
 3     Institute (“API”) hereby appeals to the United States Court of Appeals for the Ninth Circuit
 4     from, without limitation, the United States District Court for the Central District of
 5     California’s July 14, 2017 Order denying the defendants’ and API’s motions to dismiss
 6     (Dkt. No. 74), November 9, 2018 Order on the parties’ cross-motions for summary
 7     judgment (Dkt. No. 126), and December 13, 2018 Judgment (Dkt. No. 132), copies of
 8     which are attached to this Notice as Exhibits A, B, and C.
 9           The United States District Court for the Central District of California’s Judgment
10     became final and appealable on April 23, 2019, upon the denial of a timely motion for
11     reconsideration.
12           API’s Representation Statement is attached to this Notice as required by Circuit Rule
13     3-2(b).
                                              Respectfully submitted,
14
                                              /s/ Nicholas M. Lampros                       _____
15                                            Nicholas M. Lampros (Bar. No. 299618)
                                              Email: nlampros@cov.com
16                                            COVINGTON & BURLING LLP
                                              1999 Avenue of the Stars
17                                            Suite 3500
                                              Los Angeles, CA 90067
18                                            Telephone: (424) 332-4755
                                              Fax: (424) 332-4749
19
                                              Steven J. Rosenbaum (Admitted pro hac vice)
20                                            Bradley K. Ervin
                                              COVINGTON & BURLING LLP
21                                            One CityCenter, 850 Tenth Street, N.W.
                                              Washington, D.C. 20001
22                                            Tel: (202) 662-5568
                                              Fax: (202) 778-5568
23                                            srosenbaum@cov.com
                                              bervin@cov.com
24
       May 7, 2019                            Attorneys for Intervenor-Defendant
25                                            AMERICAN PETROLEUM INSTITUTE
26

27

28
                                                    1
       NOTICE OF APPEAL AND REPRESENTATION STATEMENT
       Case No. 2:16-cv-08418
     Case 2:16-cv-08418-PSG-FFM Document 155 Filed 05/07/19 Page 3 of 8 Page ID #:2895



 1                                REPRESENTATION STATEMENT
 2            The undersigned represent Intervenor-Defendant American Petroleum Institute
 3     (“API”), and no other party. Pursuant to Rule 12(b) of the Federal Rules of Appellate
 4     Procedure and Circuit Rule 3-2(b), API submits this representation statement.                The
 5     following list identifies all parties to the action, and it identifies their respective counsel by
 6     name, firm, address, telephone number, and email, where appropriate.
 7

 8
        Parties                                            Counsel of Record
 9

10
        Plaintiffs Environmental Defense Center            Margaret Morgan Hall
11      and Santa Barbara Channelkeeper                    Linda Krop
12                                                         Tara Catherine Messing
                                                           Environmental Defense Center
13                                                         906 Garden Street
14                                                         Santa Barbara, California 93101
                                                           Telephone: (805) 963-1622
15                                                         Fax: (805) 962-3152
16                                                         mhall@environmentaldefensecenter.org
                                                           lkrop@environmentaldefensecenter.org
17                                                         tmessing@environmentaldefensecenter.org
18

19      Plaintiffs Center for Biological Diversity         Kristen Monsell
20      and Wishtoyo Foundation                            Emily Jeffers
                                                           Center for Biological Diversity
21                                                         1212 Broadway, Suite 800
22                                                         Oakland, CA 94612
                                                           Telephone: (510) 844-7137
23                                                         Fax: (510) 844-7150
24                                                         kmonsell@biologicaldiversity.org
                                                           ejeffers@biologicaldiversity.org
25

26                                                         Anchun Jean Su
                                                           Center for Biological Diversity
27
                                                           351 California St., Suite 600
28                                                         San Francisco, CA 94104
                                                       2
       NOTICE OF APPEAL AND REPRESENTATION STATEMENT
       Case No. 2:16-cv-08418
     Case 2:16-cv-08418-PSG-FFM Document 155 Filed 05/07/19 Page 4 of 8 Page ID #:2896



 1                                                     Telephone: (415) 632-5339
 2                                                     jsu@biologicaldiversity.org
 3                                                     Jason Adam Weiner
 4                                                     Wishtoyo Foundation - Ventura
                                                        Coastkeeper
 5                                                     9452 Telephone Rd., Suite 432
 6                                                     Ventura, CA 93004
                                                       Telephone: (805) 823-3301
 7                                                     Fax: (805) 258-5107
 8                                                     jweiner.venturacoastkeeper@wishtoyo.org
 9

10      Plaintiffs People of the State of California, Xavier Becerra
        ex rel. Xavier Becerra, Attorney General, Attorney General of California
11      and California Coastal Commission             David Alderson
12                                                    George Torgun
                                                      1515 Clay Street, 20th Floor
13
                                                      P.O. Box 70550
14                                                    Oakland, CA 94612-0550
                                                      Telephone: (510) 879-1002
15
                                                      Fax: (510) 622-2270
16                                                    George.Torgun@doj.ca.gov
17

18      Defendants Bureau of Ocean Energy              Joseph H. Kim
        Management (“BOEM”); Richard Yarde,            Environment & Natural Resources
19
        Regional Supervisor, Office of                  Division
20      Environment, BOEM; Bureau of Safety            United States Department of Justice
        and Environmental Enforcement                  Natural Resources Section
21
        (“BSEE”); David Fish, Chief,                   P.O. Box 7611
22      Environmental Compliance Division,             Washington, DC 20044
        BSEE; Walter Cruickshank, Acting               Tel: (202) 305-0207
23
        Director, BOEM; Scott Angelle, Director,       joseph.kim@usdoj.gov
24      BSEE; Joan Barminski, Pacific Region
        Director, BOEM; Mark Fesmire, Pacific
25
        Region Director, BSEE; United States
26      Department of the Interior; and David
        Bernhardt, Secretary of the Interior
27

28
                                                   3
       NOTICE OF APPEAL AND REPRESENTATION STATEMENT
       Case No. 2:16-cv-08418
     Case 2:16-cv-08418-PSG-FFM Document 155 Filed 05/07/19 Page 5 of 8 Page ID #:2897



 1      Intervenor-Defendant American              Nicholas M. Lampros
 2      Petroleum Institute                        COVINGTON & BURLING LLP
                                                   1999 Avenue of the Stars
 3                                                 Suite 3500
 4                                                 Los Angeles, CA 90067
                                                   Telephone: (424) 332-4755
 5                                                 Fax: (424) 332-4749
 6                                                 nlampros@cov.com
 7                                                 Steven J. Rosenbaum
 8                                                 Bradley K. Ervin
                                                   COVINGTON & BURLING LLP
 9                                                 One CityCenter, 850 Tenth Street, N.W.
10                                                 Washington, D.C. 20001
                                                   Tel: (202) 662-5568
11                                                 Fax: (202) 778-5568
12                                                 srosenbaum@cov.com
                                                   bervin@cov.com
13

14
        Intervenor-Defendant Exxon Mobil           M. Randall Oppenheimer
15      Corporation                                Dawn Sestito
16                                                 O’MELVENY & MYERS LLP
                                                   400 South Hope Street Los Angeles,
17                                                 California 90071-2899
18                                                 Telephone: (213) 430-6000
                                                   Fax: (213) 430-6407
19                                                 roppenheimer@omm.com
20                                                 dsestito@omm.com
21                                                 Jonathan A. Hunter
22                                                 JONES WALKER LLP
                                                   201 St. Charles Avenue, Suite 5100
23                                                 New Orleans, LA 70170
24                                                 Telephone: (504) 582-8279
                                                   Fax: (504) 589-8279
25                                                 jhunter@joneswalker.com
26
                                                   Stephen W. Wiegand
27
                                                   Carson M. Haddow
28                                                 LISKOW & LEWIS
                                               4
       NOTICE OF APPEAL AND REPRESENTATION STATEMENT
       Case No. 2:16-cv-08418
     Case 2:16-cv-08418-PSG-FFM Document 155 Filed 05/07/19 Page 6 of 8 Page ID #:2898



 1                                                 701 Poydras Street, Suite 5000
 2                                                 New Orleans, LA 70139
                                                   Telephone: (504) 581-7979
 3                                                 Fax: (504) 556-4108
 4                                                 swwiegand@liskow.com
                                                   chaddow@liskow.com
 5

 6
        Intervenor-Defendant DCOR, LLC             Michael R. Matthias
 7                                                 BAKER & HOSTETLER LLP
 8                                                 11601 Wilshire Boulevard, Suite 1400
                                                   Los Angeles, CA 90025-0509
 9                                                 Telephone: (310) 820-8800
10                                                 Fax: (310) 820-8859
                                                   mmatthias@bakerlaw.com
11

12                                                 L. Poe Leggette
                                                   Mark S. Barron
13
                                                   Emily B. Thomas
14                                                 Matthew D. Pearson
                                                   BAKER & HOSTETLER LLP
15
                                                   1801 California Street, Suite 4400
16                                                 Denver, CO 80202-2662
                                                   Telephone: (303) 861-0600
17
                                                   Fax: (303) 861-7805
18                                                 pleggette@bakerlaw.com
                                                   mbarron@bakerlaw.com
19
                                                   ethomas@bakerlaw.com
20                                                 mpearson@bakerlaw.com
21

22
                                                Respectfully submitted,
23
                                                /s/ Nicholas M. Lampros
24                                              Nicholas M. Lampros (Bar. No. 299618)
                                                Email: nlampros@cov.com
25                                              COVINGTON & BURLING LLP
                                                1999 Avenue of the Stars
26                                              Suite 3500
                                                Los Angeles, CA 90067
27                                              Telephone: (424) 332-4755
                                                Fax: (424) 332-4749
28
                                               5
       NOTICE OF APPEAL AND REPRESENTATION STATEMENT
       Case No. 2:16-cv-08418
     Case 2:16-cv-08418-PSG-FFM Document 155 Filed 05/07/19 Page 7 of 8 Page ID #:2899



 1                                              Steven J. Rosenbaum
                                                 (Admitted pro hac vice)
 2                                              Bradley K. Ervin
                                                COVINGTON & BURLING LLP
 3                                              One CityCenter, 850 Tenth Street, N.W.
                                                Washington, D.C. 20001
 4                                              Tel: (202) 662-5568
                                                Fax: (202) 778-5568
 5                                              srosenbaum@cov.com
                                                bervin@cov.com
 6
             May 7, 2019                        Attorneys for Intervenor-Defendant
 7                                              AMERICAN PETROLEUM INSTITUTE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               6
       NOTICE OF APPEAL AND REPRESENTATION STATEMENT
       Case No. 2:16-cv-08418
     Case 2:16-cv-08418-PSG-FFM Document 155 Filed 05/07/19 Page 8 of 8 Page ID #:2900



 1                                 CERTIFICATE OF SERVICE
 2           I hereby certify that on May 7, 2019, I caused the foregoing to be served upon all
 3     counsel of record in this action through the Court’s CM/ECF System.
 4

 5     Dated: May 7, 2019                    /s/Nicholas M. Lampros
                                             Nicholas M. Lampros
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   7
       NOTICE OF APPEAL AND REPRESENTATION STATEMENT
       Case No. 2:16-cv-08418
